Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 11,1987, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly concluded that the police possessed probable cause to arrest the defendant in connection with an armed robbery. The evidence adduced at the hearing established that defendant was observed operating a vehicle whose appearance and license plate number matched that of a van utilized by the perpetrator of the robbery. Moreover, and contrary to the defendant’s contentions, his physical appearance and that of the codefendant matched, in material respects, the descriptions of the perpetrators provided by the complainant (cf., People v Dawkins, 163 AD2d 322). The foregoing informational predicate established more probably than not, both that an offense had been committed and that the defendant was its perpetrator (see, People v Carrasquillo, 54 NY2d 248, 254; People v Colon, 127 AD2d 604; People v White, 117 AD2d 127,131).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Kooper, J. P., Lawrence, Harwood and Miller, JJ., concur.